Citation Nr: 0412026	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance 
benefits under Chapter 35 of Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1947.  He died in October 2002.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Roanoke, Virginia.  The veteran's claims file was 
subsequently transferred to the VA RO located in Columbia, 
South Carolina.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

An October 2002 statement of the appellant suggests that she 
may be seeking dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  This 
matter is referred to the RO.


REMAND

The veteran underwent open-heart surgery in or around March 
or April 1976 at the Florida Hospital in Orlando, Florida.  
Also, he died at the Holston Valley Medical Center in 
Kingsport, Tennessee.  Records from these facilities have not 
been obtained.  VA's duty to assist the claimant includes 
obtaining relevant medical records and, if applicable, a 
medical opinion in order to determine the nature and extent 
of the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

VA has a duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, while the appellant was provided a letter in 
January 2003 regarding the duty to notify as to her claim for 
burial benefits, she has not been furnished with adequate 
information with regard to the issues on appeal as to VA's 
obligations as defined by the United States Court of Appeals 
for Veterans Claims (Court) in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
her notification must be incorporated 
into the claims file.

2.  Ask the appellant to identify any 
medical treatment or follow-up for the 
veteran for residuals of encephalitis and 
cardiovascular disorders from June 1947 
to October 2002.  Obtain all records from 
the Florida Hospital, to include records 
from the hospitalization beginning on 
March 30, 1976.  Obtain all records from 
the Holston Valley Medical Center in 
Kingsport, Tennessee, to include all 
records from the terminal hospitalization 
ending on October 5, 2002.  Obtain any 
other identified records.  Associate all 
records with the claims folder.  If any 
request for private treatment records is 
unsuccessful, notify the appellant 
appropriately.  38 C.F.R. § 3.159(e).

3.  Contact the National Personnel 
Records Center and obtain any additional 
medical records for the veteran regarding 
treatment as a military retiree, to 
include all records from the Naval 
Regional Medical Center in Orlando, 
Florida.  If any request for military 
retiree medical records is unsuccessful, 
notify the appellant appropriately.  
38 C.F.R. § 3.159(e).

4.  After the completion of numbers 1-3 
above, the veteran's claims file should 
be reviewed by an appropriate VA 
physician for the purpose of obtaining an 
opinion regarding any etiology between 
the veteran's service-connected 
disability and his death.  The veteran's 
claims folder should be made available to 
the physician.  The physician should note 
that the veteran's complete claims file 
was reviewed.  

Based on a review of the evidence, the 
physician is requested to provide 
opinions on the following: 

(1) whether it is as least as likely as 
not that the veteran's service-connected 
residuals of encephalitis caused or 
aggravated his congestive heart failure, 
aortic stenosis, paroxysmal atrial 
tachycardia, or coronary artery disease; 
and 

(2) whether it is as least as likely as 
not that the veteran's service-connected 
residuals of encephalitis either (a) 
caused or contributed substantially or 
materially to cause death, (b) combined 
with the principal cause of death to 
cause death, (c) aided or lent assistance 
to the production of death, (d) resulted 
in debilitating effects and general 
impairment of health to an extent that 
rendered the veteran materially less 
capable of resisting the effects of the 
other disease that primarily caused 
death, or (e) were of such a severity as 
to have had a material influence in 
accelerating the veteran's death.  

A complete rationale should be given for 
all opinions and conclusions expressed.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




